Title: To James Madison from William McIntosh, December 1816
From: McIntosh, William
To: Madison, James



Friend and Father
December 1816

The Speakers of our Nation have appointed me the leader of this deputation, and directed me to council with you.  This day I meet & talk with you.  Our head men, (Speakers of the Nation) have instructed me to let you know every thing & to speak to you in truth.
General Washington our first Father, appointed an agent to assist and relieve us in our necessities.  We have seen him & know his value, but he is now gone from us, and ceases to live and we are left alone.Our Speakers have told us to come and learn from you when you would send us another agent or Speaker, for we have no one now to assist us.  Since General Washington held a talk with us at New York, we always Sent him our talks, and he always answered our talks.  So long as we continued letting each other understand we always lived in Peace.




After Mr. Jefferson my father was appointed President, I was appointed by my head Speakers to come and see him.  When I came he talked to me as a father and told me to take care of ourselves and nobody should hurt us; with this talk I returned to my People and told them all his good advice; with which they were well pleased.  They listened strong to his talk, nor, was there any trouble among us at all from that time until the year 1813, when some of our People got crazy.  They listened to bad talks, and by the advice of another People, For our Speakers held good talks with them and told them never to raise their arm against their father, and if they had listened to what our People told them they would never have struck a blow.My Friend & Father, I will let you know who it was set our People crazy.  Many Northern Indians were sent by the British into our Nation.  They were your enemies.  Tecumpsee came into our meeting house at Tuckobatchee.  He presented a talk for our head Speakers, but they refused to hear it delivered, nor would they Suffer him to Speak it in the Nation, but on Tecumpseh returning home he met with Some of our people on the road and talked with them at Tuskegee, and said all he had to say.  Part of our People went on with him, into his Nation and those that took his talk got crazy, and spilled your blood on Duck River and then killed two of your People on the Public road, and when this happened I knew the law that was made by General Washington and I had them killed.  Soon after the men that went home with Tecumpseh to the British returned home  They on their way spilled blood on the Ohio River, and came into the Nation.  I had never heard that they had done mischief untill our friend Col. Hawkins told me, when I immediately ordered them to be killed too.  These our people whom we killed held a letter from the British to go to Pensacola and draw provisions, ammunition and arms to fight against the President our Father, and that the British would Soon come round & give them all they wanted.  Some of our People heard these talks & took the British Side.  The rest of us took the advice of our Father Washington and this is what divided our Nation.